DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 depends on claim 11 and claim 11 does not disclose the limitation of “the member”.  The examiner suggests changing claim 13 to depend on claim 12.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon (US Patent Appl. Pub. No. 2016/0315284 A1).
[Re claim 1] Jeon discloses the display device comprising: 2a display panel; and 3an input sensing unit (400) disposed on the display panel and including an active area (AA) and a 4peripheral area (PA) adjacent to the active area; wherein the input sensing unit (400) comprises: sa first conductive layer (411 and 412) disposed on at least the peripheral area (PA); 6a first insulation layer (420) disposed on the first conductive layer (411 and 412) exposing (445) at least a 7portion of the first conductive layer (412); 8a second conductive layer (431) disposed on the first insulation layer (420) and including 9sensing patterns (431); and 10a second insulation layer (440) comprising an organic material disposed on the second 11conductive layer (431) (see figure 5-7 and paragraphs [0101]-[0117]).
[Re claim 19] Jeon also discloses the display device wherein the second conductive layer (431) comprises a 2transparent conductive oxide (see paragraph [0112]).  
l[Re claim 110] Jeon also discloses the display device wherein the first conductive layer (411) comprises a 2metal material (see paragraph [0112]).  
[Re claim 111] Jeon also discloses the display device wherein the display panel comprises: 2a display substrate (110); 3a display element layer (TFT and EL) disposed on the display substrate; and 4an encapsulation layer (380) to seal the display element layer; 5wherein the first conductive layer (411 and 412) is disposed on the encapsulation layer (see figure 2, 7 and paragraphs [0068]-[0081], [0106]-[0117]).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US Patent Appl. Pub. No. 2016/0315284 A1) in view of PARK (US Patent Appl. Pub. No. 2017/0153725 A1).
[Re claim 2] Jeon discloses as claimed and rejected as claim 1, but the device 1wherein the organic material comprises a polyester.  PARK discloses the device wherein the organic material (345) comprises a polyester (see paragraph [0050]).  It would have been obvious to one of ordinary skill in the art at the effective filling date of the claimed invention was to the organic material comprises a polyester in the device of Jeon in order to better protect the sensing unit.


1  
4
Allowable Subject Matter
Claims 3-8 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14-21 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 14 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of curing the base material; and 14forming a second insulation layer comprising an organic material on the second isconductive layer.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 15-21 depend from claim 14 so they are allowable for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895